Title: From Thomas Jefferson to James Lackington, 12 March 1789
From: Jefferson, Thomas
To: Lackington, James



Sir
Paris Mar. 12. 1789.

I received last night your catalogue, and the post being to set out this morning I send you, on the next leaf, a list of those I wish to take. The warning being too short to procure a bill of exchange and send it by this post, it shall follow by the next which leaves this place four days hence. In the mean time be so good as to pack the books in a light box, and after four days from your receiving this letter, call with it on my friend Mr. Trumbull No. 2. North street, Rathbone place, who will in the mean time have received a bill of exchange from me to pay for them. Deliver the box of books to the Diligence where you always send the catalogues for me. I am Sir Your very humble servant,

Th: Jefferson

